HARALSON, J. —
The indictment in two counts is, first, for selling spirituous, vinous or malt liquors with*128out a license; and, second, for selling, giving away or otherwise disposing of the same kind of liquors without a license. It is in the form prescribed by the Code. Forms 79 and SO, p. 835 of Criminal Code. It appears by act approved, February 18th, 1899, (Acts, 1898-99, p. 108), that such liquors are prohibited to be sold in Lamar county.
One W. J. Sandlin, a witness for the State, testified that lie, in company with W. J. Paul, went to the defendant’s house in Lamar county at night, and calling defendant out, asked him if he had any liquor, and he replied that he did not; that these parties then asked him if he could not get them some, and he replied he did not know; that Sandlin told defendant, he wanted some liquor very much and would like for him to get it; that he wanted it for sickness, but did not remember telling defendant so, but did tell him he “needed it bad,” and defendant then said, he would go and try to get it; that Paul told witness to give defendant the money, when he gave him a dollar, and defendant left, going across a field, between two houses; that defendant could have gone into thosé houses, but witness did not see him do so, nor did he know' where he went; that witness and Paul remained at defendant's house, until he returned, when he told witness and Paul, that they would find a bottle of liquor down near the gate on a log, about seventy-five (75) yards distant from where they were; that witness and his associate looked for and found a bottle of whiskey on the log, and no one was there; that when defendant went after the liquor, nothing was said as to where he was going, and nothing was said as to where he came from, and that he lived with his mother, and no one lived in a half-mile of the place at that time. The defendant did not say, that one Nines said he -would leave the liquor on a log. Defendant’s counsel asked the witness : “If it was not his understanding afterwards, or if be did not afterwards learn, that it was one Vines’ liquor they got off the log?” An objection to this question was properly sustained. What he understood, or what he afterwards learned touching the ownership of the whis*129key, was immaterial evidence. Tbe understanding of the witness in this connection was manifestly incompetent, and, as to what he afterwards learned about its being Vines’ liquor,, if he was told any thing about it, was the sheerest hearsay.
The defendant testified, that he had no interest in the whiskey, or the money paid for it, and received no commissions on the same, but simply went as the agent of Sandlin and .Paul to see if he could get the whiskey, and stated when he came back that Mr. Vines said he would putJhe whiskey on the log; that Vines from whom he bought the liquor was dead; was not living in the neighborhood at that time, but was temporarily stopping around there; that he, defendant, went about one and a quarter miles, after leaving his own house that night, to where Vines was and paid-him the dollar and told him that Sandlin and Paul desired that much whiskey, and was waiting at his house for it; that Vines said, to tell them that he would leave it on a log for them near the gate; that witness left Vines and started back, and Vines started that way, but the two did not go together, and witness told said parties who desired the whiskey, what Vines said.
Charge No. .3 requested by defendant is inapplicable to the case before us. There is no evidence that defendant advanced the money for which the whiskey was sold, or that he was repaid any money by Sandlin and Paul, which he had advanced for them; nor is there any evidence that the liquor was bought outside of a prohibition district.
There was evidence from which the jury were authorized to infer and believe, that defendant made the sale and was interested in the liquor sold, and charge 5 was, therefore, not improperly refused. Furthermore, it was argumentative.
The sixth charge was' substantially duplicated in charges 2 and 4, given for defendant, and there was no error in refusing it.
. There was abundant evidence on which the jury might have found the defendant guilty. The general charge requested by him Avas properly refused.
Affirmed.